         Case 19-50012       Doc 139    Filed 04/22/19       EOD 04/22/19 16:13:15            Pg 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                             1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


    USA GYMNASTICS,                                         Adv. Pro. No. 19-50012
                                                            in 18-09108-RLM-11
              Plaintiff,

    v.

    ACE AMERICAN INSURANCE
    COMPANY f/k/a CIGNA INSURANCE
    COMPANY, GREAT AMERICAN
    ASSURANCE COMPANY, LIBERTY
    INSURANCE UNDERWRITERS INC.,
    NATIONAL CASUALTY COMPANY,
    RSUI INDEMNITY COMPANY, TIG
    INSURANCE COMPANY, VIRGINIA
    SURETY COMPANY, INC. f/k/a
    COMBINED SPECIALTY INSURANCE
    COMPANY, WESTERN WORLD
    INSURANCE COMPANY, ENDURANCE
    AMERICAN INSURANCE COMPANY,
    AMERICAN HOME ASSURANCE
    COMPANY, and DOE INSURERS

              Defendants.


                                 NOTICE OF CONTINUED HEARING

             PLEASE TAKE NOTICE that the hearing previously scheduled in the above-captioned

adversary proceeding for April 23, 2019 at 3:00 p.m. (Prevailing Eastern Time), regarding the


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
   Case 19-50012        Doc 139    Filed 04/22/19    EOD 04/22/19 16:13:15        Pg 2 of 2



Defendants’ Motion For Stay Of The Adversary Proceeding [Adv. Dkt. 38] (the “Motion”), has

been rescheduled for the omnibus hearing (the “Hearing”) to be held on May 15, 2019 at 1:30

p.m. (Prevailing Eastern Time) in Room 329 of the United States Bankruptcy Court, 46 East

Ohio Street, Indianapolis, Indiana 46204.

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Hearing by conference call is 1-888-273-3658, passcode: 9247462#. All

callers shall keep their phones muted unless addressing the Court. All callers must identify

themselves and the party(ies) they represent when addressing the Court. Callers shall not place

their phones on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.

Dated: April 22, 2019                               Respectfully submitted,

                                                    JENNER & BLOCK LLP

                                                    By: /s/ Catherine Steege

                                                    Catherine L. Steege (admitted pro hac vice)
                                                    Dean N. Panos (admitted pro hac vice)
                                                    Melissa M. Root (#24230-49)
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    Tel: (312) 923-2952
                                                    Fax: (312) 840-7352
                                                    csteege@jenner.com
                                                    dpanos@jenner.com
                                                    mroot@jenner.com

                                                    Counsel for the Debtor




                                               2
